Case 1:20-cv-22047-RNS Document 17 Entered on FLSD Docket 07/07/2020 Page 1 of 1



                            United States District Court
                                      for the
                            Southern District of Florida

   The Four Ambassadors Master           )
   Association, Inc. and The Four        )
   Ambassadors Association, Inc.,        )
   Plaintiffs,                           )
                                         ) Civil Action No. 20-22047-Civ-Scola
   v.                                    )
                                         )
   Seneca Insurance Company, Inc.,       )
   Defendant.
                          Order Vacating Clerk’s Default
        This matter is before the Court on the Defendants’ motion to set aside (ECF
  No. 15) the clerk’s defaults entered on June 16, 2020 (ECF No. 10).
        The Defendants filed this motion to set aside the Clerk’s default on July 1,
  2020, arguing that the Defendants were not properly served until June 30, 2020.
  Therefore, the Defendant need not respond to the Complaint until July 20, 2020.
  On July 6, 2020, the Plaintiffs filed a notice stating that they do not oppose the
  Defendant’s motion to set aside the default. (ECF No. 16.)
        Finding good cause to set aside the default, the Court grants the
  Defendant’s motion (ECF No. 15) and directs the Clerk to vacate the default
  (ECF No. 10). The Court also denies the Plaintiff’s motion for default judgment
  (ECF No. 13).
        Done and ordered at Miami, Florida, on July 7, 2020.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
